United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
FAYETTEVILLE VETERANS MEDICAL
CENTER, Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 10-2356
Issued: August 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 20, 2010 appellant filed a timely appeal from an August 18, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On October 23, 2009 appellant, then a 48-year-old program specialist, filed an
occupational disease claim alleging stress due to factors of her federal employment. She
1

5 U.S.C. §§ 8101-8193.

generally attributed her condition to having to do “too many minutes” and the pressure of having
to get the minutes “done in a short turn around time,” which resulted in errors and the need to be
counseled. Appellant alleged that her supervisor, Dr. Kanan Chatterjee, screamed at her with
regard to the minutes at the Professional Standards Board (PSB) meeting and in his office a few
weeks later. The employing establishment noted that appellant had been placed on a
performance improvement plan for failure to perform her duties. Appellant stopped work on
October 22, 2009 and did not return.
In a November 6, 2009 letter, OWCP requested additional factual and medical
information from appellant, including a comprehensive medical report in which her doctor
explained how the incidents in her federal employment caused or contributed to her condition.
No additional information was received from appellant.
In a December 8, 2009 decision, OWCP denied the claim, finding that the factual
evidence submitted was insufficient to establish the alleged events and there was no medical
evidence relating her condition to the claimed events.
In a June 29, 2010 letter, appellant requested reconsideration. She had been on medical
leave since February 2010. Appellant alleged that she had done the minutes of numerous Boards
and that she had less than one day turnaround time, without being allowed compensatory time or
overtime. She stated that Dr. Chatterjee degraded her at the PSB meeting in April 2009 and
again in his office in May 2009 concerning the minutes. Appellant went to the Employee
Assistance Program (EAP) for stress as she was crying and could not sleep. She stated that she
tried to keep Dr. Chatterjee informed about the licenses, but he told her a carbon copy to
“Ydonna” would suffice; but he later asked why he was not being informed about the licenses.
Appellant submitted copies of e-mails to Bruce Triplett dated June 27, 2008 and July 30,
2009 and to Dr. Chatterjee dated July 25 and August 11, 2008. She also submitted progress
notes from various providers with the employing establishment’s health unit dated June 18, 2009
through March 5, 2010.2 In the June 27, 2008 e-mail to Mr. Triplett, appellant alleged being
harassed and retaliated against because she was the only one at the medical center that did not
receive a proficiency award or award money. She noted that she sent numerous e-mails to and
met with Dr. Chatterjee regarding the award money, but had yet to hear anything. Appellant
noted that she was stressed because proper procedures were not being followed with regard to
providers. In the July 30, 2009 e-mail, she complained about having to redo the minutes to the
modification of privileges after they were signed off and not informed about the attendance
portion of the minutes as it was a team process. Appellant addressed Dr. Chatterjee’s behavior
with regards to the minutes, alleging that it constituted harassment and cruel punishment. She
also alleged that Dr. Chatterjee had shown favoritism to her counterpart. Appellant questioned
why she was treated differently and put on a performance improvement plan if everyone worked
on a team.
2

In a June 18, 2009 report, Dr. Kevin F. Smythe, a licensed psychologist, diagnosed psychological stress; in
July 30, August 11 and October 28, 2009 reports, Telia Y. Virgin, a licensed clinical social worker, noted depressive
symptoms due to job factors; in a December 2, 2009 report, Dr. Eric J. Lespes, a psychiatrist, provided a mental
status evaluation and in March 1 and 5, 2010 reports, Dr. Lynda Freedman, a psychiatrist, noted a past history of
major depression/single episode/post-traumatic stress disorder.

2

In the July 25, 2008 e-mail to Dr. Chatterjee, appellant questioned why her request for
compensatory time that day was denied. She put in the request on July 1, 2008 and asked to be
shown in the regulations where it stated a reason compensatory time was necessary. In an
August 11, 2008 e-mail, appellant complained about not having enough hours in the day to
complete her tasks and that she stayed late from two to three days a week to complete her tasks.
She noted that she had never requested compensatory time before and it was stressful trying to
solve a problem and not get any solution.
In an August 12, 2010 letter, the employing establishment controverted appellant’s claim.
It noted that her duties included attending and providing minutes for the PSB. The employing
establishment stated that appellant was given verbal counseling on June 11, 2009 and written
counseling on July 24, 2009 regarding the accuracy of her records and timeliness. Appellant was
placed on a performance improvement plan on October 15, 2009 but it had not been completed
due to her absence from work. A copy of the October 15, 2009 performance improvement plan
and July 24, 2009 written counseling was provided together with a copy of appellant’s June 11,
2009 job description.
By decision dated August 18, 2010, OWCP denied modification of its December 8, 2009
decision, finding that no compensable employment factors were established.
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that she has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to her regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of FECA. The same result is reached when the emotional disability resulted from the
employee’s emotional reaction to the nature of her work or her fear and anxiety regarding her
ability to carry out her work duties.4 By contrast, there are disabilities having some kind of
causal connection with the employment that are not covered under workers’ compensation law
because they are not found to have arisen out of employment, such as when disability results

3

D.L., 58 ECAB 217 (2006).

4

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

3

from an employee’s fear of reduction-in-force or frustration from not being permitted to work in
a particular environment or hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim but rather must be corroborated by the
evidence.9 Mere perceptions and feelings of harassment or discrimination will not support an
award of compensation. The claimant must substantiate such allegations with probative and
reliable evidence.10 The primary reason for requiring factual evidence from the claimant in
support of her allegations of stress in the workplace is to establish a basis in fact for the
contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.11
ANALYSIS
Appellant generally alleged that her emotional condition was caused by the pressure to
transcribe minutes to numerous Board meetings and making corrections or additions after the
transcription. She alleged that she stayed late on an average of two to three days a week to
complete her tasks. The employing establishment noted that appellant’s duties were to attend
and provide minutes for the PSB. The Board has held that emotional reactions to situations in
5

See Lillian Cutler, supra note 4.

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).
10

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
11

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

4

which an employee is trying to meet her position requirements can be compensable.12 The Board
has reviewed the record, however, and notes that her claim is premised on an October 15, 2009
performance plan and some prior performance counseling sessions. As to her work duties,
appellant did not specifically identify how performance of her regular or specifically assigned
duties caused her condition. She provided no specifics as to time, dates or specific Board
assignments as giving use to her condition but alleged generally that transcribing too many
minutes in a months time. Appellant has not established a compensable employment factor
under Cutler.
With regard to appellant’s allegations that management erroneously denied her request
for compensatory time, disciplined her unfairly, erroneously assessed her job performance and
did not provide work instructions in a team manner, the Board finds that these allegations relate
to administrative or personnel matters unrelated to her regular or specially assigned work duties
and do not fall within coverage of FECA absent evidence showing error or abuse on the part of
her employing establishment.13 Although generally related to the employment, they are
administrative functions of the employer and not duties of the employee.14 Appellant has not
submitted evidence that the employing establishment erred in matters involving leave reports,
assessment of performance, the assignment of work or disciplinary actions and thus has not
established a compensable employment factor.
Appellant alleged disparate treatment as to the nonreceipt of a proficiency award, the way
changes to the minutes were handled and the fact she did not get adequate assistance. She did
not submit adequate evidence to show that the employing establishment acted erroneously in
these administrative matters. Thus, these matters do not rise to the level of a compensable work
factor.
Appellant alleged that her supervisor, Dr. Chatterjee, yelled at her and degraded her at a
PSB meeting in April 2009 and in his office in May 2009. The Board has recognized the
compensability of verbal altercations or abuse when sufficiently detailed by the claimant and
supported by the record. This does not imply, however, that every statement uttered in the
workplace will give rise to compensability.15 However, appellant did not submit sufficient
evidence to establish her allegations as to time, place, what was said or of any witnesses to any

12

See Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984); Joseph A. Antal, 34 ECAB 608, 612 (1983).

13

Jeral R. Gray, 57 ECAB 611 (2006) (the assignment of work, the handling of leave requests and disciplinary
actions are administrative functions of a supervisor and not compensable absent a showing of error or abuse on the
part of the employing establishment); Sherry L. McFall, 51 ECAB 436, 439 (2000) (the assessment of an
employee’s performance is an administrative matter).
14

Id.

15

See David C. Lindsey, 56 ECAB 263 (2005). The mere fact that a supervisor or employee may raise his or her
voice during the course of an argument does not warrant a finding of verbal abuse. Joe M. Hagewood, 56 ECAB
479 (2005).

5

specific incident.16 As such, appellant’s allegations constitute generally stated assertions of
dissatisfaction with a certain superior at work which do not establish her allegations.17
Appellant also asserted that Dr. Chatterjee harassed and discriminated against her with
regard to the transcription of and changes to the Board’s minutes and in treating her differently
from her counterpart. Harassment and discrimination by supervisors and coworkers, if
established as occurring and arising from the performance of work duties, can constitute a
compensable work factor.18 A claimant, however, must substantiate allegations of harassment
and discrimination with probative and reliable evidence.19 Appellant did not submit any factual
evidence in support of her allegations and thus has not established a compensable work factor.
Appellant has not identified any specific duty or duties, or any factors reasonably
incidental to her employment, which caused her disability. Thus, she has not established a
compensable factor of employment in this case.20
On appeal, appellant argued that OWCP’s decision is contrary to fact and law. However,
as noted, she has not established any compensable employment factors.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

16

See Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
17

See Debbie J. Hobbs, 43 ECAB 135 (1991).

18

Doretha M. Belnavis, 57 ECAB 311 (2006).

19

Robert Breeden, 57 ECAB 622 (2006).

20

As the Board has found no compensable factors, it will not review the medical evidence. Marlon Vera, 54
ECAB 834, 839 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

